UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) ýAmended quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 OR oTransition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-51369 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 83-0395247 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 95 Elm Street, West Springfield, Massachusetts 01089 (Address of principal executive offices) Registrant's telephone number, including area code: (413) 787-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerý Non-accelerated filero Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $0.01 par value 17,071,853 shares outstanding as of May 3, 2007 EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10-Q/A to the Quarterly Report on Form 10-Q of United Financial Bancorp, Inc. (the “Company”) for the quarter ended March 31, 2007 (the “Original Form 10-Q”) is to revise Exhibits 31.1 and 31.2, Certifications of the Chief Executive Officer and Chief Financial Officer Pursuant to Section 302 of the Sarbanes Oxley Act of 2002 (the “Certifications”).The Certifications, as filed in the Original Form 10-Q, did not include certain statements regarding the Company’s evaluation of any material change to its internal control over financial reporting.These statements are required in the first periodic report due after the first annual report that includes management’s report on internal control over financial reporting.The Company’s Form 10-K filed on March 15, 2007 included its first management report on internal control over financial reporting. This Amendment No.1 amends and restates in its entirety Exhibits 31.1 and 31.2 of the Original Form 10-Q. This Amendment No.1 does not reflect events occurring after the filing of the Original Form 10-Q, or modify or update those disclosures in any way. United Financial Bancorp, Inc. INDEX Page SIGNATURES 1 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 2 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed by the undersigned thereunto duly authorized. United Financial Bancorp, Inc. Date: May 31, 2007 By: /s/ Richard B. Collins Richard B. Collins President and Chief Executive Officer Date: May 31, 2007 By: /s/ Mark A. Roberts Mark A. Roberts Executive Vice President and Chief Financial Officer 1
